Citation Nr: 1603802	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

1. Entitlement to an initial compensable disability rating for service-connected hearing loss, on schedular basis.  

2. Entitlement to an increased disability rating for service-connected hearing loss, on extraschedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1995.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision issued by the RO. The Veteran testified at a Board hearing held at the RO in Wilmington, Delaware in April 2010 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

The Board previously remanded the issue in September 2010 and June 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

Finally, the Board acknowledges that the issues of entitlement to service connection for acne and for major depressive disorder were denied in a March 2015 rating decision. The Veteran filed a notice of disagreement to this rating action in August 2015. The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issue of entitlement to an increased rating for service-connected hearing loss on an extraschedular basis only is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The June 2007 VA examination reflected Level I hearing for the right ear and Level I hearing for the left ear.

2. The July 2007 VA examination reflected Level IV hearing for the right ear and Level II hearing for the left ear.

3. The September 2010 VA examination reflected Level I hearing for the right ear and Level I hearing for the left ear.

4. The April 2013 VA examination reflected Level IV hearing for the right ear and Level V hearing for the left ear.

5. The June 2014 VA examination reflected Level I hearing for the right ear and Level I hearing for the left ear.


CONCLUSION OF LAW

1. Prior to April 30, 2013, the criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2015).

2. Beginning April 30, 2013, the criteria for the assignment of a 10 percent rating for the service-connected bilateral hearing loss are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in September 2010. The claim was last adjudicated in January 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case. All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with this claim herein decided. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with his claims for increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that the claim was most recently remanded by the Board in June 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand requested that the AOJ have the Veteran scheduled for VA examinations to evaluate the manifestations of his bilateral hearing loss. The August 2014 examination addresses the current manifestations of the Veteran's hearing loss. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted for the period of this appeal prior to April 30, 2013.

On June 2007 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
20
25
40
Left
25
25
25
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the June 2007 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

On July 2007 private audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
65
65
65
70
Left
70
65
70
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 100 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the July 2007 private audiometric evaluation results in designation of Level IV hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

On August 2007 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
35
35
40
45
Left
45
45
45
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear. The examiner indicated that the pure tone threshold findings should not be used for rating purposes. The examiner explained that the pure tone averages in the right and left ear revealed inter test inconsistency. However, speech discrimination scores were reliable and within normal limits. Additionally, the examiner reported that he considered the pure tone threshold results obtained in the July 2007 private audiometric testing unreliable also. In any event, applying the criteria for evaluating hearing loss to the findings of the August 2007 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.
  
On September 2010 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
40
60
70
Left
50
50
65
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the September 2010 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

Prior to April 30, 2013, the Board points out that the results of audiometric testing obtained on each reliable evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

The Board has considered the lay evidence with regard to the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the examination reports documented above also consider the impact his hearing loss had on his ordinary conditions of life including his ability to work, namely that he had difficulty hearing with background noise (or noisy areas). See Martinak v. Nicholson, 21 Vet. App. 447 (2007). In addition, the Board points out that even though considered unreliable, the July 2007 private audiometric evaluation results in designation of Level IV hearing in the right ear and Level II in the left ear and the August 2007 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. In both instances, these findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

However, on April 30, 2013 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
35
30
40
45
Left
50
50
40
30

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 60 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the April 30, 2013 audiometric evaluation results in designation of Level IV hearing in the right ear and Level V in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a 10 percent rating under 38 C.F.R. § 4.85, DC 6100. Thus, the Board finds that the service-connected disability picture more closely approximated the criteria for a 10 percent rating for the period beginning on April 30, 2013. 

The Board is aware that on July 2014 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
20
20
40
Left
15
15
25
35

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and 20 percent in the left ear. However, the examiner indicated that the use of the word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc. that make combined use of puretone average and word recognition scores inappropriate. Here, the use of the puretone average, alone, would not provide for assignment of any higher rating. See 38 C.F.R. § 4.85 (c). 


ORDER

Entitlement to a compensable rating for the hearing loss prior to April 30, 2013 is denied.

A 10 percent rating is granted for hearing loss beginning April 30, 2013, subject to controlling regulations governing the payment of monetary awards.

REMAND

The Board recognizes that the question of an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer supra. 

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this instance, the Veteran alleges that the schedular ratings for hearing loss is inadequate and does not adequately reflect the degree of social and industrial impairment he experiences as a result of this service-connected disability.    

Based on the evidence of record indicating interference with employment among other limitations imposed by the service-connected hearing loss, referral of this matter to the appropriate VA official is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO must refer the question of whether extraschedular ratings for the hearing loss are warranted to the VA's Under Secretary for Benefits or the VA's Director of the Compensation Service for appropriate consideration and any action deemed necessary.

2. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


